Exhibit 10.71

LOGO [g23210g28n94.jpg]

November 10, 2008

Anesiva, Inc.

650 Gateway Boulevard

So. San Francisco, CA 94080

Attn: Jean-Frederic Viret

Dear Mr. Viret:

We refer to the Loan and Security Agreement dated as of September 30, 2008, (as
the same may from time to time have been amended, restated, or otherwise
modified, the “Loan Agreement”) among Anesiva, Inc., a Delaware corporation
(“Borrower”) and Compass Horizon Funding Company LLC, (“Horizon”), CIT
Healthcare LLC, (“CIT”), and Oxford Finance Corporation (“Oxford”; together with
Horizon and CIT, each individually, a “Lender” and collectively, the “Lenders”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement.

Borrower has advised Lenders that it intends to repay all amounts due and owing
under the Loan Agreement and has requested that Lenders provide Borrower with
appropriate pay-off amounts for the principal, interest, and other amounts owing
by Borrower to Lenders under the Loan Documents (as defined below) (such
amounts, collectively, the “Obligations”). The pay-off amounts due to Lenders
from Borrower as of November 10, 2008 (the “Computation Date”) under the Loan
Documents are as follows (collectively, together with any additional interest
accruing after the Computation Date that must be repaid by Borrower, the
“Pay-Off Amount”):

Oxford Pay-Off Amounts:

 

Promissory Note dated 09/30/08

  

Principal

   $ 10,000,000.00

Interest (per diem $3,602.78)

   $ 36,027.78

End of Term Payment

   $ 400,000.00

Legal Fees

   $ 12,953.17       

Total Amount Owing

   $ 10,448,980.95

Total Oxford Pay-Off Amount as of 11/10/08 $10,448,980.95

CIT Pay-Off Amounts:

 

Promissory Note dated 09/30/08

  

Principal

   $ 6,666,667.00

Interest (per diem $2,401.85)

   $ 24,018.52

End of Term Payment

   $ 266.666.68       

Total Amount Owing

   $ 6,957,352.20

Total CIT Pay-Off Amount as of 11/10/08 $6,957,352.20



--------------------------------------------------------------------------------

Horizon Pay-Off Amounts:

 

Promissory Note dated 09/30/08

  

Principal

   $ 3,333,333.00

Interest (per diem $ 1,200.93)

   $ 12,009.26

End of Term Payment

   $ 133,333.32       

Total Amount Owing

   $ 3,478,675.58

Total Horizon Pay-Off Amount as of 11/10/08 $3,478,675.58

From and after the Computation Date and until the Pay-Off Date (as defined
below), interest shall continue to accrue on the unpaid principal amount at the
rate set forth in the Loan Agreement. Upon request of Borrower, Lenders shall
provide Borrower with a revised figure for the amount of interest to be paid as
a part of the Pay-Off Amount. The foregoing accrued interest amount assumes no
change in the operative interest rates after the date hereof. The foregoing
principal balance assumes (1) no additional credit extensions under the Loan
Agreement, and (2) that collections received by Lenders in the normal course of
business from the account debtors of the Borrower are cleared by their
respective banks. Borrower agrees to indemnify Lenders for any and all checks or
drafts returned to Lenders by its banks as having been dishonored, for whatever
reason. Promptly following receipt by Lenders of any dishonored checks or
drafts, regarding the Borrower, Lenders will forward copies of the same to
Borrower, and Borrower will, within five (5) business days, make payment of the
amount of said checks or drafts to Lenders.

This letter agreement confirms that Borrower has waived the right to seek any
such additional credit extensions, and Lenders shall not be obligated to make,
and Lenders shall not make, any further credit extensions or other financial
accommodations under the Loan Agreement to or for the benefit of Borrower.

The Oxford Pay-Off Amount shall be wired to Oxford as follows:

The CIT Pay-Off Amount shall be wired to CIT as follows:

The Horizon Pay-Off Amount shall be wired to Horizon as follows:

Effective immediately upon Lenders’ receipt of payment in full in cash of the
Pay-Off Amount (the date of Lenders’ receipt of the Pay-Off Amount being the
“Pay-Off Date”), without further action on the part of the parties hereto
(i) all indebtedness and obligations of Borrower to Lenders under the Loan
Agreement and any other related loan and collateral security documents,
(collectively, the “Loan Documents”) shall be paid and discharged in full;
provided, however that the Loan Documents shall not include the Warrants, and
the Warrants shall remain in full force and effect in accordance with their
terms; (ii) all unfunded commitments to make credit extensions or financial
accommodations to Borrower or any other person under the Loan Agreement shall be
terminated; (iii) all security interests and other liens of every type at any
time granted to or held by Lenders as security for such indebtedness shall be
terminated, and (iv) all other obligations of Borrower under the Loan Documents
shall be deemed terminated; provided, however, those that are expressly
specified in any Loan Document as surviving that respective agreement’s
termination, including without limitation, Borrower’s indemnity obligations set
forth in the Loan Agreement; and provided, further, that to the extent that any
payments or proceeds (or any portion thereof) received by Lenders shall be
subsequently invalidated, declared to be fraudulent or a fraudulent conveyance
or preferential, set aside or required to be repaid to a trustee, receiver,
debtor-in-possession or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent that the payment
or proceeds is rescinded or

 

2



--------------------------------------------------------------------------------

must otherwise be restored by Lenders, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, the Obligations or part thereof which
were intended to be satisfied shall be revived and continue to be in full force
and effect, as if the payment or proceeds had never been received by Lenders,
and this letter shall in no way impair the claims of Lenders with respect to the
revived Obligations. Notwithstanding the foregoing, should Lenders receive
payment of the Pay-Off Amount in the form of a check made payable to Lenders,
the Pay-Off Date shall be the date that is ten (10) Business Days following
Lenders’ receipt of such check.

Within 5 business days following the Pay-Off Date, Lenders shall (i) file
(1) all UCC-3 Termination Statements to terminate all UCC Financing Statements
in Lenders’ favor with respect to Borrower and any of Borrower’s property or
assets and any third party and any of its property or assets that guarantied the
Obligations or provided collateral security therefore; and (2) any other
documents necessary to release or terminate any lien with respect to Borrower’s
intellectual property or other property or assets; and (ii) deliver notices to
terminate any deposit or securities account control agreements relating to any
assets in which Borrower or any other party has pledged a security interest to
Lenders to secure the obligations arising under the Loan Documents. All such
agreements, documents, and instruments which are requested by Borrower to be
delivered or filed by Lenders on or after the Pay-Off Date shall be prepared at
no cost or expense to Lenders; provided, that any costs or expenses incurred by
Lenders with respect to such items (including all reasonable attorneys’ fees)
shall be reimbursed promptly by Borrower on demand.

[signature page follows]

 

3



--------------------------------------------------------------------------------

This letter agreement shall be governed by the laws of the State of New York and
shall become effective only when signed by Lenders and accepted by Borrower by
its due execution in the space provided below.

Very truly yours,

 

OXFORD FINANCE CORPORATION   COMPASS HORIZON FUNDING COMPANY LLC By:   /s/ John
G. Henderson  

By:

By:

 

Horizon Technology Finance LLC, its adviser

/s/ Gerald A. Michaud

Name:

Title:

 

/s/ John G. Henderson

VP & General Counsel

 

Name: 

Title:

 

Gerald A. Michaud

President

 

CIT HEALTHCARE LLC By:   /s/ Alisa Micarelli

Name:

Title:

 

Alisa Micarelli

SVP

Acknowledged by:

 

ANESIVA, INC. By:   /s/ Jean Viret

Name:

Title:

 

Jean Viret

VP & CFO

Date: 11/10/08

 

4